DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are pending in the application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “orientation varying means”, “means for rotating”, “bending means”, “compression means” and “actuation means” must be clearly shown (with appropriate drawing reference characters correlated to these features as described in the  Specification) or the feature(s) canceled from the claim(s).  Similar applies to the claimed “arc-like extension”.
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above feature(s) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
6.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
7.	The disclosure is objected to because of the following informalities:
No drawing reference characters correlated to the drawing figures are provided for the feature(s) identified in paragraphs 3 and 4 of this Office Action.
Appropriate correction is required.
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following claimed feature limitations are not found in the Specification as are explicitly claimed “orientation varying means” and “means for rotating”.  Claim limitations should be fully consistent with features found in and described in the Speciation.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure, including the Abstract, Specification and Claims.  Similar applies to the claimed feature limitation “bending means comprise, for each one of said ribs, a respective pair of tension members”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.	Regarding claims 1-16, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The claimed feature limitations using phrases “sheet-like” and “arc-like” are considered indefinite based as explained above for independent claim 1 and subsequent dependent claims.
12.	The structural relationship for the phrase “associated with” is unclear for independent claim 1 and subsequent dependent claims.  Similarly, the limitation “and/or” does not make clear that which is included or excluded for that which follows consistent with disclosed embodiments. 
13.	The requisite material/structure for the claimed feature limitations “propulsion means of transport”, “means being provided for varying an orientation of a concave part of said at least one rib with respect to said supporting mast”, “orientation varying means”, “at one of edges thereof”, “has, or can assume on command”, “means for rotating”, “traction element”, “bending means”, “said at least one elastically flexible body”, “arc-like bending and/or the orientation of the concavity assumed by”, “compression means” and “actuation means” in independent claims 1-2 and subsequent dependent claims are unclear.
14.	The claimed feature limitations “the propulsion means of transport”, “the edge”, “the one connected to”, “said at least one rib”, “each of said ribs”, “said orientation varying means”, “the corresponding ends”, “their ends”, “the oscillation axis”, “the corresponding rib”, “said ribs”, “the orientation”, “said groups”, “the elastically flexible body”, “each rib”, “the ribs”, “the other ribs”, “the other groups”, “the corresponding group of ribs”, “the base”, “their longitudinal axis”, “their ends”, “the other end”, “the other of”, “said rotation pivots”, “the corresponding rib”, “the concavity”, “said control actuator”, “the control actuator” and “said circuit” lack sufficient antecedent basis in independent claims 1-2 and subsequent dependent claims.
15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f).  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim elements “orientation varying means”, “means for rotating”, “bending means”, “compression means” and “actuation means” are means (or step) plus function limitation that invokes 35 U.S.C. 112(f).  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function and the Specification does not make explicitly clear the specific material/structure associated therewith.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
17.	Claims 1-16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).  The claim(s) are narrative in form and replete with indefinite language as indicated above. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

19.	As best understood by the examiner, claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: Foster (US 7204823 A), cited by applicant.  Regarding claim 1, D1 discloses a sail for the propulsion of means of transport, comprising a sheet-like body [66] made of elastically (all materials are elastic in some degree) flexible material which is connected, at one of its edges, to a supporting mast (Fig. 3; col. 3, lines 3-21), connected to a means of transport (the mast is always connected to the hull of the sailing boat through its lower part), at least one stiffening rib [62] being associated with said sheet-like body and being accommodated in a respective pocket [64] which is formed in said sheet-like body (66) and extends for at least one portion of said sheet-like body comprised between said supporting mast and the edge of said sheet-like body that is opposite with respect to the one connected to said supporting mast, wherein said at least one rib [62] can assume on command a substantially arc-like shape adapted to generate lift, means being provided for varying the orientation of the concave part of said at least one rib [62] with respect to said supporting mast (the device that connects the batten to the mast, has means for varying the orientation of the batten [70, 84 and 102] (as shown and described in Fig. 3; col. 3, lines 3-37).  Regarding claim 2, see D1, Fig. 1; col. 2, lines 32-35.
Allowable Subject Matter
20.	As best understood by the examiner, claims 3-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
21.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose adjustable battens for varying the shape of a sail on sail boats.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
23.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/30/2022